Third District Court of Appeal
                              State of Florida

                          Opinion filed April 01, 2015.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D14-176
                        Lower Tribunal No. 08-55741
                            ________________


                     Briarwood Capital, LLC, et al.,
                                  Appellants,

                                       vs.

                       Lennar Corporation, et al.,
                                   Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, John W.
Thornton, Judge.

     Rodney L Salvati (Venice), for appellants.

      Bilzin Sumberg Baena Price & Axelrod LLP, and David M. Gersten and
Lori P. Bustrin; O’Melveny & Myers LLP, and Daniel Petrocelli and David
Marroso (Los Angeles, California), for appellees.


Before SUAREZ, ROTHENBERG, and LAGOA, JJ.

     ROTHENBERG, J.
      Briarwood Capital, LLC (“Briarwood””) and Nicolas Marsch III (“Marsch”)

(collectively, “the appellants”) appeal the final judgment in favor of the plaintiffs,

Lennar Corporation and Lennar Homes of Florida, Inc. (collectively, “Lennar”) as

well as several pre-trial orders entered by the trial court, including: an order

granting sanctions against Marsch; an order entering a default judgment as to

liability against Marsch1; the trial court’s denial of Marsch’s pro se motions to

continue a hearing and the trial date; and a second order granting sanctions against

the appellants precluding them from contesting damages. Because the record

clearly supports the trial court’s pre-trial rulings and the entry of the final judgment

in favor of Lennar, we affirm.

      The record and case law demonstrate that the trial court did not abuse its

discretion by entering a default against Marsch due to his numerous willful

discovery violations, which included the deletion of relevant emails, the

concealment of material witnesses, lying during depositions, providing false

testimony before the trial court, and much more. See Mercer v. Raine, 443 So. 2d

944, 946 (Fla. 1983) (finding that although “the striking of pleadings or entering a

default for noncompliance with an order compelling discovery is the most severe

of all sanctions which should be employed only in extreme circumstances[,] [a]

deliberate and contumacious disregard of the court’s authority will justify

1Briarwood stipulated to the entry of a default as to liability after the trial court
entered a default judgment against Marsch as to liability.

                                           2
application of this severest of sanctions, as will bad faith, willful disregard or gross

indifference to an order of the court, or conduct which evinces deliberate

callousness.” (citations omitted)); Metro. Dade Cnty. v. Martinsen, 736 So. 2d 794,

795 (Fla. 3d DCA 1999) (finding that a party who engages in serious misconduct

forfeits the right to participate in the proceedings, including the right to defend

against an opposing party’s claims). We reach the same conclusion regarding the

trial court’s subsequent order precluding the appellants from presenting evidence

or contesting Lennar’s evidence at the damages trial as a sanction for Marsch’s

“staunch refusal” to follow the trial court’s orders after the defaults as to liability

were entered against the appellants.

      We decline to address the remaining issues raised by the appellants as they

do not merit discussion. Accordingly, we affirm the pre-trial orders under appeal

and the final judgment entered in favor of Lennar.

      Affirmed.




                                           3